Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the instant appeal for reappraisement covers canned corned beef, Star brand, packed 24, 12-oz. tins to the case.
2. That the said merchandise was exported from Argentina on or about December 27, 1949.
3. That on or about the date of exportation of the instant merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Argentina in the usual wholesale quantities, and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States at U. S. $2.75 per dozen tins.
4. That on or about the date of exportation of the instant merchandise, such or similar merchandise was not freely offered for sale for home consumption in Argentina.
5. That the instant appeal for reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $2.75 per dozen tins.
Judgment will be rendered accordingly.